10-4812-ag
         Gafurova v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A098 415 313
                                                                               A098 415 296
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11       ______________________________________
12
13       GULNARA GAFUROVA, IRINA KULICHENKOVA,
14                Petitioners,
15
16                            v.                                10-4812-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONERS:               Theodore N. Cox, New York, New York
24
25       FOR RESPONDENT:                Ada E. Bosque, Senior Litigation
26                                      Counsel; Yamileth G. HandUber, Trial
27                                      Attorney, Office of Immigration
28                                      Litigation, Civil Division, United
29                                      States Department of Justice,
30                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED in part and DENIED in part.

 5       Petitioners Gulnara Gafurova and Irina Kulichenkova,

 6   natives of the former Soviet Union and citizens of

 7   Uzbekistan, seek review of an October 26, 2010 order of the

 8   BIA affirming the September 17, 2008 decision of Immigration

 9   Judge (“IJ”) Sandy K. Hom denying their applications for

10   asylum, withholding of removal, and relief under the

11   Convention Against Torture (“CAT”).    In re Gulnara Gafurova,

12   Nos. A098 415 313/296 (B.I.A. Oct. 26, 2010), aff’g Nos.

13   A098 415 313/296   (Immig. Ct. N.Y. City Sept. 17, 2008).    We

14   assume the parties’ familiarity with the underlying facts

15   and procedural history in this case.

16       Subsequent to the filing of the petition for review,

17   the BIA granted Kulichenkova’s motion to reopen and remanded

18   her case to an immigration judge for further proceedings and

19   entry of a new decision.   See In re Irina Kulichenkova, No.

20   A098 415 296 (B.I.A. Apr. 29, 2011).   Accordingly, there is

21   no longer a final order of removal against her over which we

22   may exercise jurisdiction, and we dismiss the petition for


                                   2
 1   review as it pertains to her.       See 8 U.S.C. § 1252(a)(1),

 2   (b)(9); see also Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887

 3   (9th Cir. 2002).    A new petition for review timely filed

 4   following entry of any future final order of removal against

 5   Kulichenkova will suffice to challenge both the final order

 6   and the BIA’s October 2010 order to the extent it remains

 7   relevant to her.

 8       However, we have jurisdiction to consider Gafurova’s

 9   petition for review because there is a final order of

10   removal against her.    Under the circumstances of this case,

11   we have reviewed the IJ’s decision as modified by the BIA.

12   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

13   522 (2d Cir. 2005).    The applicable standards of review are

14   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Jian Hui

15   Shao v. Mukasey, 546 F.3d 138, 157-68 (2d Cir. 2008).

16       Here, Gafurova’s admission that she filed a false

17   asylum application provides “specific, cogent” grounds for

18   the agency’s adverse credibility determination.

19   See Balachova v. Mukasey, 547 F.3d 374, 380 (2d Cir. 2008).

20   The agency reasonably rejected her argument that her

21   admission that she had lied established that her other

22   testimony was truthful.     See Majidi v. Gonzales, 430 F.3d


                                     3
 1   77, 80 (2d Cir. 2005); see also Kaur v. Gonzales, 418 F.3d

 2   1061, 1065 (9th Cir. 2005).

 3       We defer to the agency’s conclusion that Gafurova’s

 4   false application was not forced by her prior attorney, and

 5   we find no error in its conclusion that she did not

 6   establish a valid claim of ineffective assistance of counsel

 7   because she failed to comply with the procedural

 8   requirements for raising such a claim set forth in Matter of

 9   Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).   See Jian Yun

10   Zheng v. U.S. Dep’t of Justice, 409 F.3d 43, 46 (2d Cir.

11   2005).

12       Moreover, the agency reasonably rejected those aspects

13   of Gafurova’s story that were corroborated by letters from

14   her family because the only evidence to demonstrate the

15   reliability of those letters was her testimony.    As this

16   Court has noted, the doctrine of falsus in uno, falsus in

17   omnibus may be used to “discredit evidence that does not

18   benefit from corroboration or authentication independent of

19   the petitioner’s own credibility.”   See Siewe v. Gonzales,

20   480 F.3d 160, 170 (2d Cir. 2007) (emphasis in original).     In

21   sum, the agency’s adverse credibility determination was

22   supported by substantial evidence.


                                   4
 1       Because Gafurova has not presented any challenges to

 2   the agency’s conclusion that she did not establish that she

 3   faced future harm on account of her ethnicity separate from

 4   her assertions about the past persecution she and her

 5   daughter suffered in Uzbekistan, the agency’s adverse

 6   credibility determination forecloses her claims for relief.

 7   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DISMISSED in part and DENIED in part.   As we have completed

10   our review, any stay of removal that the Court previously

11   granted in this petition is VACATED, and any pending motion

12   for a stay of removal in this petition is DISMISSED as moot.

13   Any pending request for oral argument in this petition is

14   DENIED in accordance with Federal Rule of Appellate

15   Procedure 34(a)(2) and Second Circuit Local Rule 34.1(b).

16                              FOR THE COURT:
17                              Catherine O’Hagan Wolfe, Clerk
18
19




                                  5